DETAILED ACTION

Response to Amendment
Applicant's amendment filed 12/02/2021 has been entered.  Currently, claims 1-12 are pending and claims 7 and 11 are withdrawn.


Claim Rejections - 35 USC § 102
Claims 1-6, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (JP 2004-168024).
With regard to claims 1-6, 10 and 12, Kurihara et al. teach a reversible recording medium having a first and second recording layers, which reads on applicants’ exterior member and reversible recording medium [0192].  The recording medium of Kurihara et al. comprises a support substrate, which reads on applicants’ support base, a third recording layer comprising the fluoran dye of chemical formula (26), which reads on the coloring compound of claim 10, and a polyvinyl chloride acetate copolymer, which reads on applicants’ thermoplastic resin of claim 6 [0192], [0193], [0205]-[0207], [0210], and [0230].  Kurihara et al. teach that different optical-thermal conversion materials, which read on applicants’ photothermal conversion material, having different absorption spectra are used in the different recording layers [0067], [0196], [0203] and [0210].  The materials may absorb in the infrared range and phthalocyanines may be used as the optical-thermal conversion materials [0068].  

Given the fact that the total number of carbon atoms taught by the prior art reference is from 9-30 carbon atoms, the scope of the prior art compounds overlaps with the prior art claims, and therefore a prima facie case of obvious exists.  Additionally, given the fact that the compound (34) of the prior art and the claimed invention represent homologs that differs by only one CH2, there is sufficient prima facie basis to conclude that the claimed alkyl group length of the claims is obvious over the prior art as there is an expectation that the compounds will have similar properties.  Please see MPEP 2144.09.    
Given the fact that these materials are the same and it is intended to absorb in the infrared and the types of semiconductor laser intended to be used, these optical-thermal conversion materials will intrinsically have an absorption peak in the range of claim 5.
With regard to claims 8 and 9, these claims represent intended use limitations that are not dispositive of patentability.  Also, Kurihara et al. teach that recording and deletion can be performed with a semiconductor laser [0232] and [0235].
.


Response to Arguments
Applicant’s arguments, see Remarks, filed 12/02/2021, with respect to the objection to claims 8 and 9, the rejection of claims 2 and 4 under 112(b) and the rejection of claims under 102(a)(1) have been fully considered and are persuasive.  The relevant objections/rejections have been withdrawn. 


Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive.
Applicants argue that the amendment narrowing the chain length of R to 29 to 34 carbon atoms has overcome the prior art.
	While the Examiner agrees that Kurihara et al. does not anticipate the claims under 35 USC 102(a)(1), the Examiner respectfully disagrees that the claims would be allowable over the prior art.  The prior teaches a generic structure of the developer of formula (1), which overlaps with the scope of developer being claimed.  Given the fact that applicants’ claims overlap with the scope of compounds of the prior art and the fact 2 unit, a prima facie case of obviousness exists as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gerard Higgins/Primary Examiner, Art Unit 1759